Case: 19-50599      Document: 00515373164         Page: 1    Date Filed: 04/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50599
                                                                             April 6, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
FREDERICK O. SILVER,

                                                 Plaintiff-Appellant,

v.

BEXAR COUNTY SHERIFF’S OFFICE; OFFICER MICHAEL R. GARCIA,
San Antonio Police Department; Badge Number 0120; OFFICER J. ALVAREZ,
San Antonio Police Department; Badge Number 2235; OFFICER J. DIAZ, San
Antonio Police Department; Badge Number 3045; OFFICER C. ORTIZ, San
Antonio Police Department; Badge Number 1732; OFFICER DICKERSON
STEPHEN, San Antonio Police Department; Badge Number 0676; SAMUEL
LYLES, Bexar County Criminal District Attorneys Office; JON DOE 1-5,

                                                 Defendants-Appellees.


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:19-CV-561


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Frederick Omoyuma Silver moves for leave to proceed in forma pauperis
(IFP) in this appeal from the district court’s denial of his motion to remand and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50599    Document: 00515373164     Page: 2   Date Filed: 04/06/2020


                                 No. 19-50599

for sanctions against the defendants. Silver contends that the district court
erred in not granting his motion to remand because he relied solely on state
law for relief. He argues that the district court should have granted his motion
for sanctions against the defendants for erroneously removing the case to
federal court.
      By moving to proceed IFP, Silver is challenging the district court’s
certification that this appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
      In his original and amended complaints, Silver alleged violations of his
rights under the U.S. Constitution.         These implicate federal question
jurisdiction. See 28 U.S.C. § 1331. The district court therefore did not err in
denying Silver’s motion to remand the case to state court. See Bell v. Hood,
327 U.S. 678, 682–83 (1946); Maroney v. Univ. Interscholastic League, 764 F.2d
403, 405–06 (5th Cir. 1985). Silver’s contrary position is frivolous. See Howard,
707 F.2d at 219–20.
       Accordingly, Silver’s motion for leave to proceed IFP on appeal is
DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at
202 & n.24; 5TH CIR. R. 42.2.      Silver is WARNED that future frivolous,
repetitive, or otherwise abusive filings will invite the imposition of sanctions,
which may include dismissal, monetary sanctions, and restrictions on his
ability to file pleadings in this court and any court subject to this court’s
jurisdiction.




                                       2